WATKINS, Judge.
Defendant, Charles R. Stringer, was charged by bill of information with attempted armed robbery in violation of LSA-R.S. 14:27 and LSA-R.S. 14:64. Defendant was tried by a twelve-person jury and found guilty as charged. He was sentenced to forty (40) years at hard labor without benefit of probation, parole, or suspension of sentence. Defendant now ap*1057peals his conviction and sentence urging one assignment of error.
FACTS:
On February 1, 1983, a gunman wearing a stocking on his head entered Travis’ Grocery in Bogalusa, Louisiana. The gunman placed a pistol to the head of one of the store employees, and the two went to the front of the store. The gunman was unable to open a cash register and demanded the keys. At that point, another employee who had managed to escape came back into the store armed with a shotgun and demanded that the gunman drop his weapon. The gunman did so and was unmasked by another employee and turned over to the police. At trial, three of the store employees and two police officers identified defendant as the gunman.
ASSIGNMENT OF ERROR NO. ONE:
In his sole assignment of error, defendant contends that because of error patent on the face of the record his conviction and sentence should be reversed.
LSA-C.Cr.P. article 920 provides:
“The following matters and no others shall be considered on appeal:
(1) An error designated in the assignment of errors; and
(2) An error that is discoverable by a mere inspection of the pleadings and proceedings and without inspection of the evidence.”
We have thoroughly inspected the pleadings and proceedings in the record on appeal, and our inspection has failed to reveal any errors patent on the face of the record.
CONCLUSION:
For the foregoing reasons, defendant’s conviction and sentence are affirmed.
AFFIRMED.